Title: From George Washington to Alexander Hamilton, 7 June 1794
From: Washington, George
To: Hamilton, Alexander


               
                  Sir,
                  Philadelphia June the 7. 1794.
               
               I approve of the plan proposed in your letter of the 4 inst. namely, that a power for making a loan of 800,000 dollars be lodged in Holland, to be used at the time specified in that letter. When the business of Algiers is arranged, it will be seen, whether it be proper to give the premium of two per cent for an engagement to have the loan ready when it is wanted. The remaining 200,000 dollars may be reserved for the other purposes of foreign intercourse.
               I presume that the power, which you design for Mr Adams, will be of the same kind with that formerly given to his predecessor Mr Short. I wish you to have the two powers prepared in conformity wlth this letter.
               
                  Geo: Washington
               
            